8. Non-discrimination based on gender and inter-generational solidarity (
(ES) Mr President, I would like to make a minor linguistic, and perhaps semantic, observation.
(PL) Paragraph A contains the wording '...and recognising the diversity of 21st century family patterns...' rendered in other languages as 'a także uznając różnorodność wzorców rodziny...' '...en reconnaissant la diversité de schémas familiaux...' '...Anerkennung der Vielfalt der Familienmodels...'. If this is to be understood as acceptance of diversity along with a model of a single sex family, if that was indeed what Mrs Záborská intended, then I shall vote against it. I would welcome clarification as to whether this is simply about noting that such models have been observed, or whether it is about recognising and accepting them. We need to understand what we are voting on.
Thank you, Mr President and Mr Zaleski. Of course, in this context we recognise other models.
It is clear then, Mr Zaleski: we note that they exist.